Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                             FILED
                                                               Apr 23 2012, 9:37 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                           CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

KRISTIN A. MULHOLLAND                               GREGORY F. ZOELLER
Office of the Public Defender, Appellate Div.       Attorney General of Indiana
Crown Point, Indiana
                                                    BRIAN REITZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMAAL RASHEED SOUTHERN,                            )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 45A03-1107-CR-298
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                    APPEAL FROM THE LAKE SUPERIOR COURT
                      The Honorable Raymond D. Kickbush, Sr. Judge
           Cause Nos. 45G03-1001-FB-8, 45G03-1002-FB-12, 45G03-1003-FB-14,
                45G03-1003-FB-15, 45G03-1004-FB-43, 45G03-1006-FB-64


                                          April 23, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Jamaal Southern appeals the denial of his request for credit time. We affirm.

                          FACTS AND PROCEDURAL HISTORY

        In 2010, the State charged Southern with ten counts of Class B felony burglary1 and

one count each of Class C felony burglary,2 Class D felony residential entry,3 and Class D

felony theft.4 Southern was incarcerated in Michigan when the charges were filed. On May

17, he was transported from Michigan to Indiana under an Interstate Agreement on Detainers

(IAD) to stand trial for those thirteen charges.

        On May 5, 2011, Southern agreed to plead guilty to six counts of Class B felony

burglary and one count of Class C felony burglary. In exchange, the State dismissed the

other charges against him. The agreements provided Southern would be sentenced to twenty

years for each count of Class B felony burglary and to eight years for Class C felony

burglary, and to be served concurrently for an aggregate sentence of twenty years.

        The trial court sentenced Southern according to the terms of his plea agreement and

ordered him to serve his Indiana sentence consecutive to his Michigan sentence. During the

sentencing hearing, Southern requested credit on his Indiana sentence for the 389 days he

served in Indiana awaiting sentencing. The court denied his request because “he is going to

be given credit toward his Michigan Department of Correction sentence there and is not

entitled to the double credit[.]” (Sentencing Tr. at 25.)



1
  Ind. Code § 35-43-2-1(1).
2
  Ind. Code § 35-43-2-1.
3
  Ind. Code § 35-43-2-1.5.
4
  Ind. Code § 35-43-4-2(a).

                                              2
                                 DISCUSSION AND DECISION

        Indiana Code § 35-50-6-3(a) provides, “A person assigned to Class I earns one (1) day

of credit time for each day the person is imprisoned for a crime or confined awaiting trial or

sentencing.” The determination of a defendant’s credit time depends on the length of his

pretrial confinement and whether that confinement is a result of the criminal charge for

which sentence is being imposed. Payne v. State, 838 N.E.2d 503, 510 (Ind. Ct. App. 2005),

trans. denied. If a defendant is serving concurrent terms for separate crimes, he is entitled to

credit time against each term. Id. However, if the defendant is sentenced to consecutive

terms for his crimes, he is allowed credit time only against the aggregate of the terms. Id. A

defendant may not claim “double or extra credit”5 for pre-sentencing confinement. Id.

        The trial court ordered Southern’s Indiana sentence to run consecutive to his Michigan

sentence. He received a 389 day credit against his Michigan sentence for the time he spent

awaiting trial and sentencing for the Indiana charges. As Southern received credit against his

Michigan sentence, any additional credit would result in impermissible double credit. See

Payne, 838 N.E.2d at 510 (Payne not entitled to credit against sentences to be served

consecutively). Accordingly, we affirm.

        Affirmed.

CRONE, J., and BROWN, J., concur.




5
 In Payne, we indicated “double” or “extra” credit occurs when a defendant is given credit twice for the same
period of pre-sentencing confinement. Payne, 838 N.E.2d at 510.
                                                     3